Title: From James Madison to Richard Stanford, 13 February 1806 (Abstract)
From: Madison, James
To: Stanford, Richard


                    § To Richard Stanford. 13 February 1806, Department of State. “Several letters have been written to Paris, respecting Mr. Lewis’ claim, but we have not heard of any success having yet attended it. In the mean time it will doubtless receive from the public Agents of the United States, at that place, a due share of attention in bringing it to a close.”
                